Name: Commission Regulation (EEC) No 648/86 of 28 February 1986 fixing the regulatory amounts for 1985/86 for imports of certain viticultural products from Spain into the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60 / 54 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 648 / 86 of 28 February 1986 fixing the regulatory amounts for 1985 / 86 for imports of certain viticultural products from Spain into the Community as constituted at 31 December 1985 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain an Portugal , and in particular Article 123 ( 2 ) thereof , Having regard to Council Regulation (EEC ) No 480 / 86 of 25 February 1986 laying down general rules for the application of the mechanism for regulatory amounts applying to trade in certain viticultural products between the Community as constituted at 31 December 1985 and Spain ( J ), and in particular Article 11 thereof, Whereas , in the light of the rules laid down in Regulation (EEC ) No 480 / 86 , the regulatory amounts should be as shown in the Annex to this Regulation ; HAS ADOPTED THIS REGULATION: Article 1 The regulatory amounts provided for in Articles 2 , 4 and 5 of Regulation (EEC ) No 480 / 86 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 54 , 7 . 3 . 1986 , p. 2 . 1 . 3 . 86 No L 60 / 55Official Journal of the European Communities ANNEX CCT heading No Description Regulatory amount ex 22.05 C I C II White table wine , with an actual alcoholic strength of 9,5 % vol or more but not exceeding 15% vol : 1 . In containers holding more than 0,75 litres :  type A I  type A II  type A III 2 . In containers holding 0,75 litres or less :  types A I , A II and A III 1,42 ECU / % vol / hi 31,82 ECU /' hi 36,34 ECU / hl 0,71 ECU / % vol / hi ex 22.05 C I C II Red or rose table wine , with an actual alcoholic strength of 9,5 % vol or more but not exceeding 15% vol : 1 . In containers holding more than 0,75 litres :  type R I , R II  type R III 2 . In containers holding 0,75 litres or less :  types R I , R II and R III 0,85 ECU / % vol / hi 23,82 ECU / hl 0,43 ECU / % vol / hi ex 22.05 C I C II Wines with an actual alcoholic strength of 9,5 % vol or more but not exceeding 15 % vol , qualifying as 'Denominacion de origen' or 'Denominacion de origen calificada' wine in accordance with Regulation (EEC ) No 338 / 79 (*) 0,35 ECU / % vol / hi ex 22.05 C III C IV Liqueur wine , as specified in point 12 of Annex II to Regulation (EEC ) No 337 / 79 ( 2 ): 1 . Quality liqueur wines produced in specified regions 2 . Other liqueur wines :  White  Red or rose 0 17 ECU / hl 10 ECU / hl New wine still in fermentation , as specified in point 9 of Annex II to Regulation (EEC ) No 337 / 79 : 1 . White 2 . Red or rose 1,42 ECU / % vol / hi 0,85 ECU / % vol / hi ex 20.07 A I B I Grape juice ( including grape must ): 1 . White 2 . Red or rose 1,42 ECU / % vol / hi 0,85 ECU / % vol / hi ex 22.05 C Grape must with fermentation arrested by the addition of alcohol , within the meaning of Additional Note 4 ( a ) to Chapter 22 of the Common Customs Tariff: 1 . White 2 . Red or rose 1,42 ECU / % vol / hi 0,85 ECU / % vol / hi No L 60 / 56 1 . 3 . 86Official Journal of the European Communities CCT heading No Description Regulatory amount Concentrated grape must and concentrated grape juice , as specified in points 5 and 7 respectively of Annex II to Regulation (EEC ) No 337 / 79 : 1 . White 2 . Red or rose 4,26 ECU / % vol / hi 2,55 ECU / % vol / hi Rectified concentrated grape must , as specified in point 5a of Annex II to Regulation (EEC ) No 337 / 79 5,68 ECU / % vol / hi ex 22.05 C Wine fortified for distillation , within the meaning of Additional Note 4 ( b ) to Chapter 22 of the Common Customs Tariff: 1 . White 2 . Red or rose 0,85 ECU / % vol / hi 0,51 ECU / % vol / hi (') OJ No L 54 , 5 . 3 . 1979 , p . 48 . ( 2 ) OJ No L 54 , 5 . 3 . 1979 , p . 7 .